Title: General Orders, 8 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 8th 1776
Parole Manchester.Countersign York.


John Fowler, Soldier in Capt. Winship’s Company, in Col. Nixon’s Regiment, tried at a late General Court Martial, whereof Col. Huntington was President, for “Deserting from his guard

and being three days absent from his regiment without leave,” is found guilty by the court, and sentenced to receive Twenty Lashes, upon the bare back, for the said offence.
Timothy Dawney, Soldier in Capt. Curtis’s Company, in Col. Learnards Regiment, tried by the same General Court Martial, for “attempting to stab Joseph Laffin, assaulting John Phipps, and for snapping a loaded musket at Luther Proute”; The Court finding the Prisoner guilty of the charge, order him to be whipp’d Thirty-nine Lashes upon the bare back, and order him to be drum’d out of the army.
John Reling, of Capt. Hamilton’s Company, in the New-york Artillery, tried by the same General Court Martial for “Desertion,” is found guilty of breaking from his confinement, and sentenced to be confin’d for six-days, upon bread and water.
The General approves the sentence of all the above mentioned Trials, and commands them to be put in execution at such time and place, as the commanding Officers of the several Corps, shall direct.
The commanding Officers of Regiments and Corps are to be answerable that such of their Officers, and Soldiers, as are seized with the Infection of the small-pox, are instantly removed to the Island assign’d for the reception of all those, who have that distemper, and the Surgeons of regiments, are carefully to report when any person is supposed to be infected, that he may be removed without delay.
